DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 19 July 2022.
Claims 1, 4, 7, 10, and 13 are amended.
Claims 18-20 are newly added.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 19 July 2022:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.
In addition, on pages 7-8 of Applicant’s remarks, Applicant argues that Shamis fails to teach or suggest the following limitation of claim 1: “reserving, by a region node, a first region of a database, wherein the first region is blank and is not used for current data storage, and the first region is reserved for storing data of a key-value type.”
The Office respectfully disagrees with the above remarks. Shamis teaches reserving, by a region node (see Shamis para. 0006: reservation bitmap for nodes of the key-value store), a first region of a database (see Shamis para. 0131 and Fig. 5: distributed database stored as memory regions in a tree structure), wherein the first region is blank (see Shamis para. 0102 and Fig. 5: branch of the tree is initialized as null), and the first region is reserved for storing data of a key-value type (see Shamis para. 0004: key-value store).
Shamis does not explicitly disclose that the first region is not used for current data storage. However, Bender teaches reserving, by a region node, a first region of a database, wherein the first region is blank and is not used for current data storage (see Bender para. 1288-1289 and Fig. 54: reserving empty disk; in the illustrative example of Fig. 54, at time 5401 disks C 5405 and D 5406 are empty and reserved for future data storage), and the first region is reserved for storing data of a key-value type  (see Bender abstract and para. 1288-1289: the system provides disk storage system for storage of key-value pairs). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shamis to include the teachings of Bender because reserving empty/free disk regions enables a storage system to maintain extra space for data insertions in likely hotspots (see Bender 1288-1290). Therefore, the cited prior art teaches the limitation as claimed.

Claims 7 and 13 recite limitations similar to those of claim 1 and are unpatentable over the prior art for the same reasons that claim 1 is unpatentable, as set forth above.

Claims 2-6, 8-12, and 14-20 are unpatentable over the prior art for the same reasons that claims 1, 7, and 13 are unpatentable, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shamis et al. (U.S. Patent Application Publication No. 20170103039 A1, hereinafter referred to as Shamis) in view of Bender et al. (U.S. Patent Application Publication No. 20110246503 A1, hereinafter referred to as Bender).
As to claim 1, Shamis teaches a method, comprising:
reserving, by a region node (see Shamis para. 0006: reservation bitmap for nodes of the key-value store), a first region of a database (see Shamis para. 0131 and Fig. 5: distributed database stored as memory regions in a tree structure), wherein the first region is blank (see Shamis para. 0102 and Fig. 5: branch of the tree is initialized as null), and the first region is reserved for storing data of a key-value type (see Shamis para. 0004: key-value store);
receiving, by a region node, a region split command (see Shamis para. 0098: node split) when first data of a key-value type is to be stored (see Shamis para. 0102: splitting/dividing a branch is done on an as-needed basis as writes are performed) in a first region of a database (see Shamis para. 0131 and Fig. 5: distributed database stored as memory regions in a tree structure), and wherein the region split command comprises split point information of the first region (see Shamis para. 0102: "key-value/pointer pair entries" correspond to split point information);
splitting, by the region node, the first region into at least two second regions according to the split point information (see Shamis para. 0102: splitting/dividing a branch based on key-value/pointer pair entries);
after splitting the first region into the at least two second regions, storing, by the region node, the first data of the key-value type in the at least two second regions (see Shamis para. 0102: after splitting/dividing a branch, the branch is filled with data as writes are performed); and
instructing, by the region node, to record, in a metadata table, location information of the region node where the second regions are located, so that the region node where the at least two second regions are located can be found according to the metadata table (see Shamis para. 0042 and Fig. 5: node metadata records the addresses of the next nodes in the path; and see Shamis para. 0115: metadata stored in mapping table).
Shamis does not appear to explicitly disclose a first region is not used for current data storage.
However, Bender teaches:
reserving, by a region node, a first region of a database, wherein the first region is blank and is not used for current data storage (see Bender para. 1288-1289 and Fig. 54: reserving empty disk; in the illustrative example of Fig. 54, at time 5401 disks C 5405 and D 5406 are empty and reserved for future data storage), and the first region is reserved for storing data of a key-value type  (see Bender abstract and para. 1288-1289: the system provides disk storage system for storage of key-value pairs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shamis to include the teachings of Bender because reserving empty/free disk regions enables a storage system to maintain extra space for data insertions in likely hotspots (see Bender 1288-1290).

As to claim 2, Shamis as modified by Bender teaches further comprising updating, by the region node, a state identifier of the first region in a state table to a first identifier according to the region split command, wherein the first identifier indicates that the first region no longer provides a read/write service (see Shamis para. 0006: a reservation bitmap indicates whether or not each node is “reserved,” i.e. whether or not it can be written to).

As to claim 3, Shamis as modified by Bender teaches wherein the method further comprises: updating, by the region node, a state identifier of the first region in the metadata table to the first identifier after the splitting the first region into the at least two second regions (see Shamis para. 0006: a reservation bitmap indicates whether or not each node is “reserved,” i.e. whether or not it can be written to; and see Shamis para. 0102: after splitting/dividing a branch, the branch is filled with data as writes are performed).

As to claim 4, Shamis as modified by Bender teaches further comprising recording state identifiers of the at least two second regions in a state table as second identifiers, wherein the second identifiers indicate that the at least two second regions provide a read/write service (see Shamis para. 0006: a reservation bitmap indicates whether or not each node is “reserved,” i.e. whether or not it can be written to; and see Shamis para. 0102: after splitting/dividing a branch, the branch is filled with data as writes are performed; and see Bender para. 1288-1289 and Fig. 54: recording of state identifiers for storage disks).

As to claim 7, Shamis teaches a region node, comprising:
a processor (see Shamis para. 0214 and Fig. 10: invention embodied as computing device 1000 having a processing unit 1010); and
a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to (see Shamis para. 0214 and Fig. 10: invention embodied as computing device 1000 having system memory 1020 that stores instructions for processing unit 1010):
reserve a first region of a database (see Shamis para. 0131 and Fig. 5: distributed database stored as memory regions in a tree structure; and see Shamis para. 0006: reservation bitmap for nodes of the key-value store), wherein the first region is blank (see Shamis para. 0102 and Fig. 5: branch of the tree is initialized as null), and the first region is reserved for storing data of a key-value type (see Shamis para. 0004: key-value store);
when first data of the key-value type is to be stored in a first region (see Shamis para. 0131 and Fig. 5: distributed database stored as memory regions in a tree structure), receive a region split command (see Shamis para. 0098: node split; and see Shamis para. 0102: splitting/dividing a branch is done on an as-needed basis as writes are performed), wherein the region split command comprises split point information of the first region (see Shamis para. 0102: "key-value/pointer pair entries" correspond to split point information);
split the first region into at least two second regions according to the split point information (see Shamis para. 0102: splitting/dividing a branch based on key-value/pointer pair entries);
after splitting the first region into the at least two second regions, store the first data of the key-value type in the at least two second regions (see Shamis para. 0102: after splitting/dividing a branch, the branch is filled with data as writes are performed); and
instruct to record, in a metadata table, location information of the region node, so that the region node on which the at least two second regions are located can be found according to the metadata table (see Shamis para. 0042 and Fig. 5: node metadata records the addresses of the next nodes in the path; and see Shamis para. 0115: metadata stored in mapping table).
Shamis does not appear to explicitly disclose a first region is not used for current data storage.
However, Bender teaches:
reserving, by a region node, a first region of a database, wherein the first region is blank and is not used for current data storage (see Bender para. 1288-1289 and Fig. 54: reserving empty disk; in the illustrative example of Fig. 54, at time 5401 disks C 5405 and D 5406 are empty and reserved for future data storage), and the first region is reserved for storing data of a key-value type  (see Bender abstract and para. 1288-1289: the system provides disk storage system for storage of key-value pairs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shamis to include the teachings of Bender because reserving empty/free disk regions enables a storage system to maintain extra space for data insertions in likely hotspots (see Bender 1288-1290).

As to claim 8, see the rejection of claim 2 above. 

As to claim 9, see the rejection of claim 3 above.

As to claim 10, see the rejection of claim 4 above.

As to claim 13, Shamis teaches a computer program product, comprising a non-transitory computer-readable medium storing computer executable instructions, that when executed by one or more processors, perform the operations of (see Shamis para. 0224: invention is embodied as a computer readable medium storing computer-executable instructions):
reserving a first region of a database (see Shamis para. 0131 and Fig. 5: distributed database stored as memory regions in a tree structure; and see Shamis para. 0006: reservation bitmap for nodes of the key-value store), wherein the first region is blank (see Shamis para. 0102 and Fig. 5: branch of the tree is initialized as null), and the first region is reserved for storing data of a key-value type (see Shamis para. 0004: key-value store);
receiving a region split command (see Shamis para. 0098: node split), when first data of the key-value type is to be stored (see Shamis para. 0102: splitting/dividing a branch is done on an as-needed basis as writes are performed) in the first region (see Shamis para. 0131 and Fig. 5: distributed database stored as memory regions in a tree structure), and wherein the region split command comprises split point information of the first region (see Shamis para. 0102: "key-value/pointer pair entries" correspond to split point information);
updating a state identifier of the first region in a state table to a first identifier according to the region split command, wherein the first identifier indicates that the first region no longer provides a read/write service (see Shamis para. 0006: a reservation bitmap indicates whether or not each node is “reserved,” i.e. whether or not it can be written to);
splitting the first region into at least two second regions according to the split point information recorded in the region split command (see Shamis para. 0102: splitting/dividing a branch based on key-value/pointer pair entries);
recording state identifiers of the at least two second regions in the state table as second identifiers, wherein the second identifiers indicate that the at least two second regions can provide a read/write service (see Shamis para. 0006: a reservation bitmap indicates whether or not each node is “reserved,” i.e. whether or not it can be written to; and see Shamis para. 0102: after splitting/dividing a branch, the branch is filled with data as writes are performed); and
instructing to record, in a metadata table, location information of a region node on which the second regions are located, so that the region node on which the at least two second regions are located can be found according to the metadata table (see Shamis para. 0042 and Fig. 5: node metadata records the addresses of the next nodes in the path; and see Shamis para. 0115: metadata stored in mapping table).
Shamis does not appear to explicitly disclose a first region is not used for current data storage.
However, Bender teaches:
reserving, by a region node, a first region of a database, wherein the first region is blank and is not used for current data storage (see Bender para. 1288-1289 and Fig. 54: reserving empty disk; in the illustrative example of Fig. 54, at time 5401 disks C 5405 and D 5406 are empty and reserved for future data storage), and the first region is reserved for storing data of a key-value type  (see Bender abstract and para. 1288-1289: the system provides disk storage system for storage of key-value pairs).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shamis to include the teachings of Bender because reserving empty/free disk regions enables a storage system to maintain extra space for data insertions in likely hotspots (see Bender 1288-1290).

As to claim 15, see the rejection of claim 3 above.

As to claim 17, Shamis as modified by Bender teaches wherein the operations further comprise: after splitting the first region into the at least two second regions, storing the first data in the second regions (see Shamis para. 0102: after splitting/dividing a branch, the branch is filled with data as writes are performed).

As to claim 20, Shamis as modified by Bender teaches wherein reserving, by the region node, the first region of the database comprises:
pre-estimating, according to a type of currently stored data, a key value range during current data storage, to determine that that the currently stored data does not fall into the blank first region (see Bender para. 1290-1292 and Fig. 55: based on recent data insertion patterns, the system learns the data insertion distribution, and balances the key intervals accordingly).

Claims 5, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shamis and Bender as applied to claims 1, 7, and 13 above, and further in view of McKean et al. (U.S. Patent Application Publication No. 20030163509 A1, hereinafter referred to as McKean).
As to claim 5, Shamis as modified by Bender does not appear to explicitly disclose wherein the method further comprises: sending first information to a shared state machine when a region split command is received, wherein the first information indicates that the first region has started to split, and wherein the shared state machine updates a recorded state identifier of the first region to a third identifier according to the first information, and the third identifier indicates that the first region has started to split.
However, McKean teaches wherein the method further comprises:
sending first information to a shared state machine when a region split command is received, wherein the first information indicates that the first region has started to split, and wherein the shared state machine updates a recorded state identifier of the first region to a third identifier according to the first information, and the third identifier indicates that the first region has started to split (see McKean para. 0069: a task coordination data object is shared by multiple storage controllers 220, and it records a state variable that indicates whether a storage partition is READY, IN PROGRESS, or COMPLETE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shamis as modified by Bender to include the teachings of McKean because it enables cooperative task management in a distributed storage system (see McKean para. 0069).

As to claim 11, see the rejection of claim 5 above.

As to claim 14, see the rejection of claim 5 above.

Claims 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shamis and Bender as applied to claims 1, 7, and 13 above, and further in view of Srivastav et al. (U.S. Patent No. 9,223,517 B1, hereinafter referred to as Srivastav).
As to claim 6, Shamis as modified by Bender does not appear to explicitly disclose wherein a first region is set according to a service type of data to-be-stored in the first region, wherein the first data is of the service type.
However, Srivastav teaches wherein a first region is set according to a service type of data to-be-stored in the first region, wherein the first data is of the service type (see Srivastav col. 9 L27-43 and Fig. 1: storage pool is set based on a class of service; Note: Srivastav’s storage pool corresponds to the claimed first region and Srivastav’s class of service corresponds to the claimed service type).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shamis as modified by Bender to include the teachings of Srivastav because providing multiple classes of service enables a storage customer to purchase the level of service appropriate for their data.

As to claim 12, see the rejection of claim 6 above.

As to claim 16, see the rejection of claim 6 above.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shamis and Bender as applied to claims 1, 7, and 13 above, and further in view of Stefani et al. (U.S. Patent No. 9,052,831 B1, hereinafter referred to as Stefani).
As to claim 18, Shamis as modified by Bender does not appear to explicitly disclose wherein the split point information of the first region indicates preset split points of the first region.
However, Stefani teaches wherein the split point information of the first region indicates preset split points of the first region (see Stefani col. 33 L47-53: predetermined partitions).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shamis as modified by Bender to include the teachings of Stefani because it enables partitioning based on user input/preferences (see Stefani col. 33 L47-53).

As to claim 19, Shamis as modified by Bender does not appear to explicitly disclose wherein the region split command is invoked by a user.
However, Stefani teaches wherein the region split command is invoked by a user (see Stefani abstract and col. 3 L1-14: repartitioning invoked by the subscriber/user).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shamis as modified by Bender to include the teachings of Stefani because it enables supporting planned or anticipated data size increases (see Stefani col. 3 L1-14).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to reserving unused space in storage management systems.
a.	McAlister et al.; “Managing Contingency Capacity Of Pooled Resources In Multiple Availability Zones”; U.S. Patent No. 9,208,032 B1.
Teaches reserving unused pools of database storage (see col. 34 L9-30 and Fig. 14) in a distributed  key-value database (see col. 20 L49-57 ).
b.	Kishi et al.; “MAINTAINING RESERVED FREE SPACE FOR SEGMENTED LOGICAL VOLUMES”; U.S. PGPub. No. 20090055616 A1.
Teaches reserving empty segments in a storage manager application (see para. 0006 and 0035).
c.	Beckmann et al.; “Allocating Storage Memory Based On Future Use Estimates”; U.S. PGPub. No. 20110107053 A1.
Teaches utilizing future estimate for allocation of storage (see para. 0043).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163